DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/792,235 is responsive to communications filed on 02/05/2021, in reply to the Final Rejection of 12/24/2020. Currently, claims 3-4 and 9-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,562,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In regard to claim 23, this claim was previously determined to contain allowable subject matter, and be in condition for allowance.

In regard to claims 3-4 and 9-22, the Applicant submits that these claims have been amended so that each one is either directly or indirectly dependent upon the independent claim 23. As such, these claims are now dependent upon an allowable base claim, and as such are also in condition for allowance. Thus, the rejections of these claims have been withdrawn.

Allowable Subject Matter
Claims 3-4 and 9-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claim 23, with specific regard to 

The closest prior art of reference, Kondoh (U.S. Publication No. 2007/0106475), discloses a system for displaying a reference frame or marker at a position corresponding to a target obstacle, and noting visual information conveying the preceding obstacle to the driver that is targeted as a targeted obstacle based on the risk potential calculated by a risk potential calculating section. However, Kondoh does not expressly disclose defining an outer periphery of the object; assigning a priority level to the object based on a predetermined criterion; altering the object based on its priority level to create an altered object by creating a halo disposed outside and adjacent the outer periphery such that the halo has a shape similar to the outer periphery of the object; transmitting the image with the altered object to a mobile device; and displaying the altered object in the image in place of the object on a mobile device to be viewed by a person to alert the person of its presence and the priority level associated therewith.

The next closest prior art of reference, Pahwa (U.S. Publication No. 2018/0075747), discloses translating information from  collision or accident scores calculated to a user as visual content, and that the information can be displayed to a user via the display screen on the user’s smartphone. Additionally, Pahwa discloses an interface for notifying a vehicle operator of moving objects based on collision scores of the moving objects to the vehicle, and that the objects have been altered to have rings around them. However, Pahwa does not expressly disclose defining an outer periphery of the object; and creating a halo disposed outside and adjacent the outer periphery such that the halo has a shape similar to the outer periphery of the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488